EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, line 4: “an gap” has been changed to --a gap--.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-7 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Shimizu et al. (US 2014/0063658) discloses: in regard to claim 1, a magnetic disk device (Figure 1) comprising: a disk (200, 201); and a head (shown in Figures 2 & 3) comprising a main magnetic pole (103), a write shield (106) facing the main magnetic pole at a gap (as shown in Figure 2), and an assist element (109) provided at the gap between the main magnetic pole and the write shield (as shown in Figure 3).
However, Shimizu et al. does not disclose: in claim 1, wherein the head overwrites, when a first recording density of a first area in which a second track is overwritten in a first direction of a first track, which is a radial direction of the disk, is lower than a second recording density of the first area in which the second track is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Koui et al. (US 2015/0380022) discloses a current circuit formed so as to allow a drive current to flow from a drive-current supplying circuit into a main magnetic pole, a spin torque oscillator, and a write shield magnetic pole connected in series.
Takano et al. (US 2011/0273800) discloses a spin torque oscillator that extends the same neck height distance from an ABS as a pole tip portion that terminates at an edge along a first plane.
Yamada et al. (US 2012/0154952) discloses a magnetic recorder wherein by setting the direction of lamination of an STO to be perpendicular to a medium moving direction, the distance between a shield and a main magnetic pole can be shortened so that linear recording density at writing can be improved.
Mallary (US 8,456,967) discloses a pole pedestal that forms an isosceles trapezoid with a long base (e.g., leading parallel side of the trapezoid) positioned along the trailing edge and a short base (e.g., trailing parallel side of the trapezoid) in contact with the spin torque oscillator.

Katada et al. (US 8,964,332) discloses a structure wherein the width of a main pole is approximately 80 nm, the width of an STO is approximately 40 nm, and the gap width between the main pole and a trailing shield is approximately 25 nm, with the STO offset from the center of the main pole to the outer-diameter side of a disk a distance of approximately 25 nm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.



/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688